1
                                                                                        JS-6
2
3
4                                   NOTE: CHANGES MADE BY THE COURT
5
6
                                 UNITED STATES DISTRICT COURT
7
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
8
      SANDLER PARTNERS, LLC, a California
                                      )                   CASE NO. 2:19-cv-06841-JFW-MAAx
9     limited liability company,      )
                                      )                   Honorable John F. Walter
10                 Plaintiff,         )                   Courtroom: 7A
                                      )
11          vs.                       )                   JUDGMENT
                                      )
12    MASERGY COMMUNICATIONS, INC., a )
      Delaware corporation;           )
13                                    )
                   Defendants.        )
14
15
              On February 25, 2020, the Court granted, without leave to amend, the Motion of
16
     Defendant Masergy Communications, Inc. (“Masergy”) to Dismiss the Third Amended
17
     Complaint of Plaintiff Sandler Partners, LLC (“Sandler”), and the Court dismissed this action
18   with prejudice.
19            It is therefore hereby ORDERD, ADJUDGED AND DECREED that:
20            (1) Plaintiff Sandler take nothing from Defendant Masergy and that this action be

21   dismissed on the merits; and
              (2) Defendant Masergy recover its costs in an amount to be determined according to
22
     proof.
23
              IT IS SO ORDERED.
24
25
     DATED: March 6, 2020
26
                                           HON. JOHN F. WALTER
27                                         JUDGE OF THE UNITED STATES DISTRICT COURT
28

                                                      1

                                                 JUDGMENT
